Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
 Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 8, 9 and 18  remain rejected under 35 U.S.C. 103 as being unpatentable over Cherry et al. (WO2012017363, Translation Provided ) in view of Abd-Talib et al. (Agricultural Sciences, 2013) and further in view of Le Jean (US 2013/0344005).

The following 35 U.S.C. 112 rejections are withdrawn:
Claims 1-3, 6, 7, 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
The following 35 U.S.C. 112 rejections are withdrawn:
Claims 1-3, 6, 7, 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The Applicant’s amendments and evidence of unexpected results discussed in the reason for allowance necessitated the above withdrawals. The Applicant cites EP2099898 and WO2001068808 (IDS 9/24/21) to support the steps to coat the yeast particles purchased by Lallemand S.A.   All arguments drawn to these rejections are now considered moot.

Evidence of Unexpected Results
	The slide presentation entitled YMCP Vitall bolus by TechMix summarized the unexpected results found by the applicant when high levels of acetogenic calcium and yeast are combined and supplement as a feed to dairy cattle.  This presentation summarizes the data already presented by Horst et al. (2020) and Al-Qaisi et al. (2020).  Both of these papers are included in the IDS on 6/1/22.  In slide 9 the DMI (dry matter intake) of cattle after an immune challenge for LPS (intravenous lipopolysaccharide from Escherichia coli O55:B5;) decreases by 15% when the cattle are supplemented with calcium alone (slide 9, left figure).  Milk yield also decreases by 15% (slide 9, right figure).  However when calcium is combined with yeast into a supplement, cows challenged by LPS show a 22% increase in DMI (slide 13) and 34% increase in milk yield (slide 14).  Therefore the combination of yeast and calcium surprisingly increases both DMI and milk yield which is unexpected since calcium supplementation alone showed significant decreases.  This result is unexpected and therefore negates the previous obviousness  rejections.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699